Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2013/0026572) by Kawa et al (“Kawa”).
Regarding claim 1, Kawa discloses in FIGs. 4-14 and related text, e.g., a semiconductor standard cell (Abstract), comprising: 
a plurality of fins extending along a first direction (FIG. 4, “FIN”, horizontal); 
a plurality of gate electrodes (FIG. 4, “GATE”), each of the plurality of gate electrodes disposed over at least one of the plurality fins (see FIG. 4), wherein the plurality of gate electrodes extend along a second direction substantially perpendicular to the first direction (vertical); 
a plurality of wirings (FIG. 4, “METAL 1”; lots of examples are shown in FIG. 7, etc.) extending along the second direction (vertical) disposed over the fins and gate electrodes (see FIG. 7); and 
a plurality of transistors (see FIGs. 7-9 and FIGs. 6A-B; they show overlapping subject matter) made of the fins and the gate electrodes (as was described above; it is all FinFET based design) configured to receive a data input signal (“D” in FIG. 6A-B), store the data input signal (FIG. 6A-B is a “flip-flop”; that is what it does by definition; it stores data), and output a data output signal (FIG. 6A-B, Q/QB) indicative of the stored data in response to a clock signal (CK/CKin), wherein only one of the plurality of wirings receives the clock signal (FIG. 7, 762; only 1 wiring for CK).
Regarding claim 2, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein the plurality of gate electrodes include a first gate electrode continuously extending across two or more of the semiconductor fins (see FIG. 4; several such examples are shown).
Regarding claim 3, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein one or more N-type transistors and one or more P-type transistors are made of the two or more of the semiconductor fins (again, see FIG. 4).
Regarding claim 4, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein the first gate electrode continuously extends to cross each of the semiconductor fins (by definition; choose any gate to be “first gate electrode” in FIG. 4; whatever fins it crosses, reads on “each”).
Regarding claim 5, Kawa discloses in FIGs. 4-14 and related text, e.g., further comprising a plurality of lower conductive wirings disposed at a level below the plurality of gate electrodes (first of all, this probably merits 112, 1st rejection, due to lack of enablement/new matter situation; Examiner will need Applicant to clarify what is going on; see FIG. 9 of Applicant; as far as vertical relationship between layers is concerned, there are NO “lower conductive wirings disposed at a level below the plurality of gate electrodes”; FIG. 9 makes it clear that at most there is a layer at the same level as “Gate” [Wingdings font/0xE0] “MD”; but, no wiring below that; second of all, in light of  the above, “level below” will not be interpreted as default, well-understood definition (which is FIG. 9; which Applicant specifically teaches “away” from, as was explained above); but from a different point of view, similar to Kawa’s FIG. 7; in that view, 714 “VSS Bus” is below other layers such as 762; since this is a repeating pattern (standard cells can be arranged in rows above/below/left/right of the presented cell), therefore there could be hundreds of “VSS Bus” and “VDD Bus” below the specific 762, for example).
Regarding claim 6, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein the plurality of lower electrically conductive wirings include first and second power wirings transmitting a first voltage potential (VDD or VSS; either one), and a third power wiring disposed between the first and second power wirings and transmitting a second voltage potential different from the first voltage potential (VDD or VSS; the other one; since there could be hundreds of rows above/below, as was explained above regarding claim 5, therefore there are plenty of VDD/VSS/VDD/VSS/etc., repeating patterns, to read on the above limitations).
Regarding claim 7, Kawa discloses in FIGs. 4-14 and related text, e.g., further comprising additional lower electrically conductive wirings other than the first to third power wirings disposed between the first and third power wirings and between the second and third power wirings (as explained in claim 6, regarding the repeating pattern; plenty of wirings in-between).
Regarding claim 8, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein the number of electrically conductive wirings of the lower electrically conductive wirings between the first and third power wirings is three or four, and the number of electrically conductive wirings of the lower electrically conductive wirings between the second and third power wirings is three or four (again, as was explained above; there could be hundreds; since there are hundreds, in an arbitrary area, there would be 3 or 4, as required/desired).
Regarding claim 9, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein: the gate electrodes include a first dummy gate electrode and a second dummy gate electrode, and gate electrodes other than the first and second dummy gate electrodes are disposed between the first and second dummy gate electrodes (see pars. 80, 89 regarding “unused fins”; the fins that are unused also have “unused” or “dummy” gate electrodes going over them; if the fin is unused then that portion of gate electrode is unused also; also, see for example, G3 in FIG. 8; it is not connected to anything in that circuit; hence, unused, or “dummy”; now lets say G3 is our “first dummy gate electrode”; if we were to put a copy of the same cell as in FIG. 8 (OR, a FIG. 7, instead; same thing) to the left of FIG. 8, then we would have the situation of G3 in the left cell, and G3 in the right cell, and all the other gate electrodes in-between, thus resulting in the above limitations being met; hence, whether these limitations are met or not, is just a matter of layout/rearrangement of parts/obvious designer’s choice [Wingdings font/0xE0] how designer decides to arrange cells, whether some cells will be combined or separated from other cells (to combine or to make separate is considered obvious to POSITA, as MPEP makes clear; hence, such combination of elements is at the very least obvious in light of Kawa’s specific examples shown in FIG. 8).
Regarding claim 10, Kawa discloses in FIGs. 4-14 and related text, e.g., wherein each of the first dummy gate electrode and the second dummy gate electrode extends continuously to cross the semiconductor fins (see FIGs. 7 & 8; each of dummy gates crosses multiple fins).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over (2013/0026572) by Kawa et al (“Kawa”) in view of (US-2015/0116019) by Hsu et al (“Hsu”).
Regarding claim 11, Kawa discloses in FIGs. 4-14 and related text, e.g., a semiconductor standard cell, comprising: 
a plurality of fins extending along side each other along a first direction (see claim 1); 
a plurality of gate electrodes extending along a second direction substantially perpendicular to the first direction (see claim 1); and 
a plurality of transistors, wherein each of the plurality of transistors is made of at least one of the plurality of fins and at least one of the plurality of gate electrodes (see FIGs. 7-9; various transistors are shown and discussed.

Kawa does not disclose each of the plurality of transistors implements at least an AND-OR-Invert (AOI) logic or an OR-AND-Invert (OAI) logic receiving an input data signal and a clock signal, a storage block storing the input data signal, and an output block outputting a data output signal indicative of the stored data, and the clock signal is the only clock signal received by the AOI logic or the OAI logic.
To elaborate briefly on the above, Kawa does teach flip-flop (which is what the Applicant’s invention is all about), but not one implemented as AOI or OAI logic.  However, Hsu fixes the deficiency.  

Hsu discloses in FIGs. 1A-9 and related text, e.g., each of the plurality of transistors implements at least an AND-OR-Invert (AOI) logic or an OR-AND-Invert (OAI) logic (see pars. 8-26; this is description of Drawings; Hsu teaches huge variety of latches / flip-flops that are implemented by using AOI and OAI logic) receiving an input data signal (typically “d” in Hsu’s drawings) and a clock signal (typically “clk” in Hsu’s drawings), a storage block storing the input data signal (again, see pars. 8-26; they all have word “latch” in the name; hence, “storage block”; this is what latch does, it stores input data), and an output block outputting a data output signal indicative of the stored data (typically “q” in Hsu’s drawings), and the clock signal is the only clock signal received by the AOI logic or the OAI logic (there is typically only one “clk” signal in Hsu’s drawings).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Kawa with “each of the plurality of transistors implements at least an AND-OR-Invert (AOI) logic or an OR-AND-Invert (OAI) logic receiving an input data signal and a clock signal, a storage block storing the input data signal, and an output block outputting a data output signal indicative of the stored data, and the clock signal is the only clock signal received by the AOI logic or the OAI logic” as taught by Hsu, since applying a known technique (technique of Hsu for how the latch / flip-flop is implemented [Wingdings font/0xE0] with AOI/OAI logic) to a known device ready for improvement (device of Kawa; he also teaches a latch / flip-flop circuit, just differently implemented [Wingdings font/0xE0] with “transmission gate-like” circuitry) to yield predictable results (results are predictable because Hsu teaches both kinds of circuits; he teaches “transmission-gate like” circuits (FIGs. 1A-B) and he teaches “AOI/OAI” circuits (see pars. 8-26, as was mentioned above; hence, results are predictable, because Hsu has predicted it) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 12, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., further comprising a plurality of electrically conductive wirings disposed below the plurality of gate electrodes (first of all, this probably merits 112, 1st rejection, due to lack of enablement/new matter situation; Examiner will need Applicant to clarify what is going on; see claim 5 for details same logic applies; second of all, this is taken to refer to VSS/VDD wirings, just like in claim 5, and that depend on claim 5) and the plurality of electrically conductive wirings include a first electrically conductive wiring transmitting the clock signal (see for example, “CKin” in FIG. 9; it shows such a wiring, in the same layer as VSS/VDD).
Regarding claim 13, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., wherein the plurality of electrically conductive wirings disposed below the plurality of gate electrodes extend along the first direction (horizontal; all of “CKin”, VSS/VDD are horizontal wirings).
Regarding claim 14, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., wherein: the plurality of gate electrodes include a first dummy gate electrode and a second dummy gate electrode, and gate electrodes other than the first and second dummy gate electrodes are disposed between the first and second dummy gate electrodes (see claim 9; same logic applies here).
Regarding claim 15, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., wherein each of the first dummy gate electrode and the second dummy gate electrode extends continuously to cross the semiconductor fins (see claim 10; same logic applies here).
Regarding claim 16, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., an integrated circuit, comprising: 
a first semiconductor standard cell and a second semiconductor standard cell adjacent to each other in a first direction (see all cited previously figures; they are all standard cell circuits and standard cell layouts; when implemented in the same technology (like what Kawa and Hsu show individually, they are designed to be adjacent to each other; that is the whole points and basis of standard cells [Wingdings font/0xE0] being adjacent to each other horizontally and vertically all in their rows), wherein the first semiconductor standard cell comprises: a plurality of fins extending along side each other along a first direction (see claim 1); a plurality of gate electrodes extending along a second direction substantially perpendicular to the first direction (see claim 1); and a plurality of transistors made of the plurality of fins and the plurality of gate electrodes (see claim 1 and various transistors shown in circuits figures of Hsu and Kawa), wherein the plurality of transistors receives a data input signal, stores the data input signal, and outputs a data output signal indicative of the stored data in response to an input clock signal (all previously discussed), the input clock signal is only either a clock signal or another clock signal complementary to the clock signal received by the first semiconductor standard cell in an area defined by first semiconductor standard cell (it was previously discussed that a single clock signal enters cell in discussed examples; there are also two signal examples, like FIG. 7 of Kawa), and the data input signal, the input clock signal, and the data output signal are transmitted among the plurality of transistors through at least a plurality of electrically conductive wirings (wirings were previously discussed).
Regarding claim 17, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., further comprising a pair of dummy gate electrodes disposed on opposite sides of the plurality of gate electrodes (such a scenario was previously discussed).
Regarding claim 18, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., wherein the pair of dummy gate electrodes and the plurality of gate electrodes are formed of a same material (see figures; all gates are shown to be identical; hence, same material).
Regarding claim 19, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., wherein the pair of dummy gate electrodes continuously extend across the semiconductor fins (as was previously discussed) and are electrically floating (see previously cited figures; no connection to the gate is shown; hence, “floating”).
Regarding claim 20, the combined device of Kawa and Hsu disclose in cited figures and related text, e.g., wherein one of the plurality of gate electrodes continuously extends to cross two or more of the semiconductor fins (as was previously discussed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/20/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894